MEMORANDUM **
This case arises from Jerry Boone’s conviction for his knowing failure to surrender for service of a criminal sentence. 18 U.S.C. § 3146(a)(2). Boone’s single claim on appeal is that the district court abused its discretion in refusing, on relevancy grounds, to admit into evidence Boone’s pro se motion to dismiss the case that gave rise to the order to surrender. Boone claims that his filing of the motion evidences that his failure to surrender was not knowing. We are unpersuaded by Boone’s argument. In fact, Boone filed the pro se motion after he was supposed to surrender and nothing in the record, including the motion itself, evidences Boone’s motivation or expectations regarding the motion. The decision to exclude the motion was squarely within the district court’s discretion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.